DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “the binder”. Applicants are advised to amend this phrase to recite “the at least one binder”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the colorant”. Applicants are advised to amend this phrase to recite “the at least one colorant”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the colorant”. Applicants are advised to amend this phrase to recite “the at least one colorant”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “the colorant”. Applicants are advised to amend this phrase to recite “the at least one colorant”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “the binder”. Applicants are advised to amend this phrase to recite “the at least one binder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 with respect to the polyurethane recites “(D) a carboxylic acid functional group with two hydroxyl functional groups” which renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to claim that the carboxylic acid compound comprises additional hydroxyl groups to the carboxylic acid (COOH) group contained in the compound or if Applicants is merely claiming the OH functional group already necessarily present as part of the carboxylic acid (COOH) group. Alternatively, it is unclear how a carboxylic acid group can possess two hydroxyl functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0063] of the instant Specification discloses examples of hydroxyl functional group with two hydroxyl function groups as dimethylol propionic acid, dimethylol butanoic acid, dihydroxymaliec acid, and citric acid, i.e.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
These exemplified compounds contain two OH hydroxyl functional groups in addition to the carboxylic acid groups as in the case of dimethylol propionic acid, and dimethylol butanoic acid, dihydroxymaliec acid, and three (3) carboxylic acid functional groups and one OH functional group as in the case of the citric acid, i.e. one of the OH groups in COOH serves as part of the required two hydroxyl functional groups. Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a carboxylic acid functional group and two (2) hydroxyl functional groups. In order to overcome this rejection, Applicants are advised to amend component (D) of the polyurethane to recite “a compound comprising a carboxylic acid functional group and further comprising two hydroxyl functional groups”.

Claim 2 with respect to the polyurethane recites “(E) a sulfonate or sulfonic acid functional group having two amine functional groups” which renders the scope of the claim confusing given that it is unclear how a sulfonate or sulfonic acid functional group can possess two amine functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0066] discloses examples of such sulfonate or sulfonic acid functional groups as 5-amino-2-(aminomethyl)-1-pentanesulfonic acid, 2,3-diamino-1-propanesulfonic acid, and 3-[bis(2-aminoethyl)amino]-1-propanesulfonic acid, i.e.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a sulfonate or sulfonic acid group and two (2) amino functional groups. In order to overcome this rejection, Applicants are advised to amend component ED) of the polyurethane to recite “a compound comprising a sulfonate or sulfonic acid functional group and further comprising two amino functional groups”.

Claim 15 with respect to the polyurethane recites “(D) a carboxylic acid functional group with two hydroxyl functional groups” which renders the scope of the claim confusing given that it is unclear if Applicants’ intention is to claim that the carboxylic acid compound comprises additional hydroxyl groups to the carboxylic acid (COOH) group contained in the compound or if Applicants is merely claiming the OH functional group already necessarily present as part of the carboxylic acid (COOH) group. Alternatively, it is unclear how a carboxylic acid group can 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
These exemplified compounds contain two OH hydroxyl functional groups in addition to the carboxylic acid groups as in the case of dimethylol propionic acid, and dimethylol butanoic acid, dihydroxymaliec acid, and three (3) carboxylic acid functional groups and one OH functional group as in the case of the citric acid, i.e. one of the OH groups in COOH serves as part of the required two hydroxyl functional groups. Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a carboxylic acid functional group and two (2) hydroxyl functional groups. In order to overcome this rejection, Applicants are advised to amend component (D) of the polyurethane to recite “a compound comprising a carboxylic acid functional group and further comprising two hydroxyl functional groups”.

Claim 15 with respect to the polyurethane recites “(E) a sulfonate or sulfonic acid functional group having two amine functional groups” which renders the scope of the claim confusing given that it is unclear how a sulfonate or sulfonic acid functional group can possess two amine functional groups. This is especially significant in light of the disclosure in the instant Specification. Specifically, Paragraph [0066] discloses examples of such sulfonate or sulfonic 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Thus, it appears from the exemplified compounds in the Specification that Applicants’ intention is to claim a compound or monomer comprising a sulfonate or sulfonic acid group and two (2) amino functional groups. In order to overcome this rejection, Applicants are advised to amend component ED) of the polyurethane to recite “a compound comprising a sulfonate or sulfonic acid functional group and further comprising two amino functional groups”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Brust et al (US 2009/0170986).

Regarding claim 1, Brust et al discloses an inkjet ink composition comprising water, a pigment or a dye, i.e. a colorant, glycerol, and a water dispersible polyurethane binder (Abstract, [0011], [0034]-[0039], [0041], and [0048]). The amounts of the glycerol in the ink composition 

Regarding claim 13, Brust et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of making the inkjet ink composition by mixing the colorant, glycerol, water, and the polyurethane binder ([0070]-[0080]).

Regarding claim 14, Brust et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of using the ink composition comprising applying the inkjet ink composition to a substrate ([0065]-[0066]).

Claims 1, 4, and 12-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al (US 2013/0307914).

Regarding claim 1, Chen et al discloses an inkjet ink composition comprising a dispersed colorant, water, a dispersed polyurethane binder, and organic solvents such as glycerol (Abstract, [0011]-[0012], [0013], and [0015]-[0016]). The amount of the organic solvent is about 5 to about 20 wt. %, within the recited range of about 1 to about 20 wt. % ([0013]).

Regarding claim 4, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an ink composition comprising a magenta pigment dispersed with a styrene acrylic polymer ([0028]).



Regarding claim 13, Chen et al teaches all the claim limitations as set forth above. Given that the reference discloses an ink composition comprising a colorant, glycerol, water, and binder, it is clear that the reference discloses a method of forming an ink composition by mixing the disclosed ingredients.

Regarding claim 14, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of using the inkjet ink composition comprising applying the inkjet ink composition to a media substrate ([0033]-[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brust et al (US 2009/0170986).

The discussion with respect to Brust et al as set forth in Paragraph 15 above is incorporated here by reference.

Regarding claim 3, Brust et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the amount of glycerol is from about 2 to 6 wt. %, overlapping the recited range of about 3 to about 12 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 

Regarding claim 12, Brust et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the pigment is present in the ink composition in the amount of 0.1 t to 10 wt. %, overlapping the recited range of about 1 to about ([0040]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2013/0307914).

The discussion with respect to Chen et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 3, Chen et al teaches all the claim limitations as set forth above. As discussed above, the reference disclose glycerol in the amount of about 5 to about 20 wt. %, overlapping the recited range of about 3 to about 12 wt. %.


Regarding claim 5, Chen et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an ink composition comprising a black pigment or cyan pigment, where the pigments are dispersed with a styrene acrylic polymer ([0014]-[0015], [0023] and [0027]).
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 1, 3-4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al (US 2014/0300673).


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 3, Prasad et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses glycerol in the amount of about 9.5 to about 22 wt. %, overlapping the recited range of about 3 to about 12 wt. % ([0011]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 4, Prasad et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the colorant is a magenta pigment dispersed with a 

Regarding claim 12, Prasad et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the colorant is present in the ink composition in the amount of about 3 to about 5 wt. %, within the recited range pf about 1 to about 8 wt. % ([0017]).

Regarding claim 13, Prasad et al teaches all the claim limitations as set forth above. Given that the reference discloses an ink composition comprising a colorant, glycerol, water, and binder, it is clear that the reference discloses a method of forming an ink composition by mixing the disclosed ingredients.

Regarding claim 14, Prasad et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a method of using the inkjet ink composition comprising applying the inkjet ink composition to a media substrate ([0005] and [0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 and 6-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4,  6, 8, and 10-12 of copending Application No. 16/462,474 (published as US PGPub 2019/0270899) in view of Brust (US 2009/0170986).  

Claim 1 of the copending application recites an inkjet ink composition comprising water, a yellow pigment, a polyurethane binder, and a triol solvent.
While the claims in the copending application and the instant application are open to the inclusion of additional ingredients (cf. the use of "comprising" in the claims), it is noted that  Claim 1 of the copending application lacks such additional ingredients as 1 to 20 wt. % glycerol as recited in instant claim 1.
Brust et al discloses an inkjet ink composition comprising water, a pigment or a dye, i.e. a colorant, glycerol, and a water dispersible polyurethane binder (Abstract, [0011], [0034]-[0039], [0041], and [0048]). The amounts of the glycerol in the ink composition is for about 2 to 6 wt. %, based on the ink composition, within the recited range of about 1 to about 20 wt. % recited in instant claim 1 and overlapping that recited instant claim 3 ([0041]). The reference discloses that glycerol is an effective humectant for pigment-based inks and provides for good latency performance ([0041]).


Furthermore, it is noted that:
Claim 1 of the copending application recites the polyurethane binder identical to that recited in instant claim 2.
Claim 6 of the copending application recites the diisocyanates identical to recited in instant claim 6.
Claim 4 of the copending application recites subject matter identical to that recited in instant claim 7.
Claim 6 of the copending application recites subject matter identical to that recited in instant claim 8.
Claim 8 of the copending application recites subject matter identical to that recited in instant claim 9.
Claim 10 of the copending application recites subject matter identical to that recited in instant claim 10.
Claim 11 of the copending application recites subject matter identical to that recited in instant claim 11.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3 and 6-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-14 of copending Application No. 16/462,459 (published as US PGPub 2019/0322887) in view of Brust (US 2009/0170986).  

Claim 1 of the copending application recites an inkjet ink composition comprising water, colorant, a polyurethane binder, and a co-solvent.
While the claims in the copending application and the instant application are open to the inclusion of additional ingredients (cf. the use of "comprising" in the claims), it is noted that  Claim 1 of the copending application lacks such additional ingredients as 1 to 20 wt. % glycerol as recited in instant claim 1.
Brust et al discloses an inkjet ink composition comprising water, a pigment or a dye, i.e. a colorant, glycerol, and a water dispersible polyurethane binder (Abstract, [0011], [0034]-[0039], [0041], and [0048]). The amounts of the glycerol in the ink composition is for about 2 to 6 wt. %, based on the ink composition, within the recited range of about 1 to about 20 wt. % recited in instant claim 1 and overlapping that recited instant claim 3([0041]). The reference discloses that glycerol is an effective humectant for pigment-based inks and provides for good latency performance ([0041]).


Furthermore, it is noted that:
Claim 1 of the copending application recites the polyurethane binder identical to that recited in instant claim 2.
Claim 6 of the copending application recites the diisocyanates identical to recited in instant claim 6
Claim 7 of the copending application recites subject matter identical to that recited in instant claim 7.
Claim 8 of the copending application recites subject matter identical to that recited in instant claim 8.
Claim 9 of the copending application recites subject matter identical to that recited in instant claim 9.
Claim 10 of the copending application recites subject matter identical to that recited in instant claim 10.
Claim 11 of the copending application recites subject matter identical to that recited in instant claim 11.

Claim 13 of the copending application recites subject matter identical to that recited in instant claim 13.
Claim 14 of the copending application recites subject matter identical to that recited in instant claim 14.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al (US 2018/0016384, hereafter Chen ‘384), Chen et al (WO 2017/074349, hereafter Chen ‘349). 

Chen ‘384 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from (a) a polyisocyanate; (b) a polyol having a chain with two hydroxyl functional groups at one end of the chain and no hydroxyl functional groups at the opposed end of the chain. The polyurethane further comprises in some instances, (c) a carboxylic acid-containing ionic acid including at least two hydroxyl functional groups or amino functional groups; in some instances and in some instances, (e) a sulfonate or sulfonic acid having one amino functional group. However, the reference does not disclose the polyurethane as recited in the present claims.

	Chen ‘349 discloses an ink composition comprising a liquid vehicle, pigment, water, and a binder dispersion comprising polyurethane. The polyurethane is formed from polyisocyanate, a polyol having two hydroxyl group at one end of the chain and no hydroxyl group at an opposed end of the chain, a sulfonate or sulfonic acid having one or two amino functional groups, an acrylate or methacrylate and an alcohol, diol or an amine having an average molecular weight of less than 600. However, the reference does not disclose the polyurethane as recited in the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767